Citation Nr: 0208220	
Decision Date: 07/22/02    Archive Date: 07/29/02

DOCKET NO.  99-09 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for conjunctivitis. 

2.  Entitlement to service connection for left shoulder 
arthritis and bursitis.

3.  Entitlement to service connection for seborrheic 
dermatitis of the scalp.

4.  Entitlement to an evaluation in excess of 20 percent for 
lumbar spine degenerative discs with spondylolisthesis.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from August 1952 to August 
1956 and from June 1966 to June 1979.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal from a June 
1998 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida. 

In addition to the issues set forth below, the veteran has 
also perfected an appeal for service connection for 
degenerative disc disease of the cervical spine and a 
compensable evaluation for kidney stones.  Those issues are 
the subject of additional development by the Board and, 
therefore, are not addressed in this decision.  


FINDINGS OF FACT

1.  Conjunctivitis resolved in service; the veteran does not 
suffer from conjunctivitis. 

2.  Arthritis and bursitis of the left shoulder are unrelated 
to service.  

3.  Arthritis of the left shoulder was not present within a 
year of the veteran's separation from service. 

4.  Seborrheic dermatitis of the scalp is unrelated to 
service.  

5.  Lumbar spine degenerative discs with spondylolisthesis 
results in no more than moderate symptoms.  


CONCLUSIONS OF LAW

1.  Service connection is not warranted for conjunctivitis.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2001).  

2.  Left shoulder arthritis and bursitis were not incurred in 
or aggravated in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001).

3.  Seborrheic dermatitis of the scalp was not incurred in or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2001).

4.  The criteria for an evaluation in excess of 20 percent 
for lumbar spine degenerative discs with spondylolisthesis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5293 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Service Connection

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Arthritis is presumed to have been incurred in service if it 
is manifested within a year of separation from service to a 
degree of 10 percent or more.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 


Conjunctivitis

Service medical records contain a reference to conjunctivitis 
in October 1965.  However, records of treatment since that 
time, both service medical records and post-service medical 
records, fail to document the presence of conjunctivitis.  A 
separation examination in September 1978 revealed the eyes to 
be normal.  An examination in November 1979 failed to 
disclose conjunctivitis, and lids were reportedly normal at 
that time.  An April 1999 examination similarly failed to 
disclose the presence of conjunctivitis.  The Board finds 
that, although conjunctivitis was present in service at one 
point, it has since resolved.  The veteran does not currently 
suffer from conjunctivitis.  Therefore, service connection 
for that disorder is unwarranted.  

Left Shoulder Disorder

Service medical records reflect a diagnosis of left shoulder 
bursitis in February 1971.  However, a report of a separation 
examination in September 1978 does not reflect the presence 
of left shoulder arthritis and bursitis.  

An August 1997 memorandum from a private physician reflects 
an assessment of left shoulder bursitis, and a May 1998 VA 
examination resulted in an impression of left shoulder 
achromic navicular arthritis with rotator cuff tendinitis, 
possible subacromial bursitis and impingement.  

However, there is no medical opinion linking a current 
diagnosis of bursitis to bursitis that was present more than 
20 years ago in service.  The absence of bursitis during the 
separation examination, the lack of treatment records 
documenting bursitis during the many years that followed the 
veteran's separation from active service, and the lack of 
left shoulder complaints presented during the November 1979 
examination suggests that any current disorder is unrelated 
to service.  There is no diagnosis of left shoulder arthritis 
within a year after the veteran's separation from service.  
The Board finds, therefore, that left shoulder arthritis and 
bursitis are unrelated to service.  In the absence of medical 
evidence that left shoulder arthritis and bursitis may be 
related to service, further examination is unwarranted, and 
the veteran's claim for service connection for left shoulder 
arthritis and bursitis must be denied.  

Seborrheic Dermatitis of the Scalp

Service medical records reflect that in June 1966, the 
veteran was treated for pruritus of the scalp.  In September 
1978, examination of the head, face, neck and scalp, however, 
was normal, as it was during periodic examinations 
administered throughout the veteran's service.  

Examination of the skin in November 1979 was normal.  It was 
not until May 1998 that an examiner, who observed an 
erythematous scaling rash on the posterior scalp and on the 
glabellar area, assessed seborrheic dermatitis.  That 
examiner, who suggested that chronic hand dermatitis was 
related to the use of petroleum products in service, did not 
link seborrheic dermatitis to service.  

Findings during the separation examination suggesting that 
the scalp was normal at that time, together with the lack of 
documentation of treatment for a skin disorder of the scalp 
during the intervening period after the veteran's separation 
from service, lead the Board to conclude that seborrheic 
dermatitis is unrelated to service.  The evidence fails to 
indicate that seborrheic dermatitis may be related to 
service, and further evaluation is unwarranted.  Service 
connection for a skin disorder of the scalp must be denied.  

B.  Increased Evaluation

In the course of this appeal, the RO granted service 
connection for the disorder the rating of which is now at 
issue and assigned that disorder an initial evaluation.  
Therefore, it is not the present level of disability that is 
of primary importance.  Instead, the entire period in 
question must be considered to ensure that consideration is 
given to the possibility of staged ratings, that is, separate 
ratings must be assigned for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Lumbar spine degenerative discs with spondylolisthesis is 
evaluated as 20 percent disabling under diagnostic code 5293, 
which pertains to intervertebral disc syndrome.  
Intervertebral disc syndrome warrants a 20 percent evaluation 
if it is moderate, with recurring attacks.  A 40 percent 
evaluation contemplates severe disability; recurring attacks, 
with intermittent relief.  A 60 percent evaluation 
contemplates pronounced disability; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  

The Board observes that the VA's regulations, under 38 C.F.R. 
§ 4.40 and 4.45, recognize that functional loss of a joint 
may result from pain on motion or use, when supported by 
adequate pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-57 (1995); see also Lichtenfels v. Derwinski, 1 Vet. App. 
484 (1991).  Further, 38 C.F.R. § 4.59, which addresses the 
evaluation of arthritis, recognizes that painful motion is an 
important factor of disability, entitled to at least the 
minimum applicable evaluation.

A May 1997 entry reflects the presence of a normal gait.  An 
August 1997 report from a private physician indicates that 
the veteran has paralumbar tenderness extending to the 
buttocks and that straight leg and Lasegue maneuver were 
positive.  That physician described a painful arc with 
forward flexion and abduction, although he described strength 
as good.  

During a VA examination in May 1998, the veteran complained 
of pain with prolonged sitting or standing and indicated that 
exercises for the back helped to control his symptoms.  
Examination of the lumbosacral spine revealed a level stance 
and symmetrical paraspinous musculature, although there was 
slight deformity in the lumbar spine.  The area was only 
minimally tender to palpation; there was no myospasm; the 
veteran was able to easily balance on his toes and heels; and 
he had a normal gait pattern.  Range of motion consisted of 
90 degrees forward flexion; 20 degrees backward extension; 25 
degrees right and left lateral bending with pain; and 35 
degrees rotation.  Neurologic testing revealed no  focal 
motor weakness.  There was negative straight leg raising, no 
clonus, and no focal weakness.  Impressions included lumbar 
spine severe degenerative discs with spondylolisthesis grade 
II.    

Evidence before the Board reflects that the veteran's 
disability, at most, results in some discomfort, but does not 
result in weakness or any significant limitation of motion.  
There is no documentation of recurring attacks.  The 
veteran's disability is no more than moderate, and the 
veteran is adequately compensated by his current evaluation.  

C.  Conclusion

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 1991 & Supp. 
2001); see also 66 Fed. Reg. 45620-32 (August 29, 2001).  
This law, which sets forth development requirements, is 
applicable to the veteran's claim.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The RO did not have the benefit of the VCAA.  The Board 
finds, however, that VA's duties have been fulfilled.   

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (Supp. 2001); 66 Fed. Reg. 45620-
45632 (August 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)).  The appellant and his representative have been 
notified in the statement of the case and supplemental 
statement of the case of the type of evidence needed to 
substantiate his claim.  Furthermore, VA has obtained all 
pertinent evidence identified by the appellant.  The 
appellant has not identified any evidence that could not be 
obtained, and, thus, there is no duty to notify the appellant 
of evidence that VA was unable to obtain.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (Supp. 
2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  No additional 
examination is needed in order to resolve the issues before 
the Board, and, therefore, no additional examination is 
warranted. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties both 
to notify and to assist the appellant in this case.  Further 
development and further expenditure of VA's resources is not 
warranted.

ORDER

The appeal is denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

